Title: To James Madison from John Graham, 13 February 1806 (Abstract)
From: Graham, John
To: Madison, James


                    § From John Graham. 13 February 1806, New Orleans. “A Gentleman of this City lately handed me for perusal a manuscript copy in Spanish of a little work called the Geographical & Political Tables of Baron Humbold dated in Mexico in 1805. As I know not whether this work has ever been printed I take the Liberty of sending you a Copy of the Extracts I made under an impression that every thing relating to Mexico will now be particularly interesting to you.
                    “I beg to offer my compliments to Mrs Madison & to express a hope that her Health is perfectly reestablished.”
                